DETAILED ACTION
This Office action is in response to the amendment filed on February 24, 2021.
Claims 1-20 are pending.
Claims 1-3, 8, 9, 15, and 16 have been amended.
Claims 1-20 are allowed.
The objections to Claims 1-3, 8, 9, 15, and 16 are withdrawn in view of Applicant’s arguments or amendments to the claims.
The 35 U.S.C. § 112(a) rejections of Claims 1-20 are withdrawn in view of Applicant’s arguments.
The 35 U.S.C. § 112(b) rejections of Claims 1-20 are withdrawn in view of Applicant’s arguments.
The 35 U.S.C. § 101 rejections of Claims 1-7 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Peter J. Cesarz (Reg. No. 61,190) on February 25, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 02/24/2021), please only amend Claim 1 as follows:

1. (Currently Amended) An apparatus to analyze function calls included in a segment of code, the apparatus comprising:
a logic circuit;
a code review interface to request, via a network, the code and metadata associated with the segment of the code from an online code repository;
a function identifier to identify the function calls in the segment of the code, select a first function call included in the segment of the code for analysis, and identify a first input of the selected first function call;
a model generator to generate a parameter type vector (PTV) estimator model via machine learning, wherein the PTV estimator model is trained via a set of reviewed code, [[and]] wherein the PTV estimator model is to estimate a first data structure corresponding to the selected first function call, and wherein the estimation of the first data structure is based on the first input of the selected first function call;

a concatenator to generate a second data structure corresponding to the selected first function call based on the determined literal type associated with the first input of the selected first function call;
an error comparator to determine a first reconstruction error of the selected first function call based on a comparison between the first data structure corresponding to the selected first function call and the second data structure corresponding to the selected first function call;
a recommendation generator to, if the first reconstruction error of the selected first function call does not satisfy a recommendation threshold, generate a first recommendation to review the selected first function call; and
a recommendation aggregator to, if the first recommendation is generated, transmit the first recommendation to a code review platform to perform review of the selected first function call, wherein the logic circuit is to implement at least one of the code review interface, the function identifier, the model generator, the literal parameter type estimator, the concatenator, the error comparator, [[or]] the recommendation generator, or the recommendation aggregator.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a literal parameter type estimator to determine a literal type 
The closest cited prior art, the combination of US 2019/0228319 (hereinafter “Gupta”) and US 2013/0054669 (hereinafter “Nachreiner”), teaches a code review process that utilizes a deep learning model trained on historical code reviews to automatically perform peer or code review of a source code file. However, the combination of Gupta and Nachreiner fails to teach “a literal parameter type estimator to determine a literal type associated with the first input of the selected first function call; a concatenator to generate a second data structure corresponding to the selected first function call based on the determined literal type associated with the first input of the selected first function call” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claims 8 and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191